Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated January 28th, 2022 responding to the October 28th, 2021 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1-10, 12-14 and 16-20 have been amended. Claims 1-20 are pending in the application, of which claims 1, 8 and 16 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3. 	(A). Regarding 35 U.S.C. § 112(b) rejection: Applicant's amendment (now claim 5 depends from claim 4 instead) appropriately addressed the rejection to the claim 5 under 35 U.S.C. § 112(b). The rejection to the claim 5 under 35 U.S.C. § 112(b) has been withdrawn.
(B).	Applicant's arguments filed January 28th, 2022 have been fully considered but they are not persuasive. Further, Applicant's amendment necessitated the previous ground(s) of modified rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Argument: Applicants contended that “neither Shao, Smith nor Alpern, discloses identify an annotated bug type for the source code bug from an interprocedural static code analysis of the code snippet” (please see Remarks page: 8 ¶[01]).
	Response: Examiner respectfully disagrees with the Applicants because Shao sufficiently discloses “obtaining input data including closed bug reports and associated source code change set. … training a bug type labeling model, based on a text description extracted from each closed bug report, to identify a bug type for each closed bug report”, wherein “training a source code detection model, based on the associated source code change sets, to classify code snippets into bug types … these models will be able to identify code snippets that might be responsible for reported bugs” [emphasis added] (please see ¶[0046]). It should be noted that without static analysis the model cannot identify/determine the bug type. Therefore, Shao sufficiently discloses the claimed limitations. 
	Argument: Applicants contended that “Neither Shao nor Smith, alone or in combination, disclose predict a bug repair for the code snippet from a neural transformer model with attention given the code snippet, the annotated bug type, and the bug-type centroid The Office admits Shao fails to disclose this claim element and points to Smith contending that Smith discloses this claim element” (please see Remarks page: 8 ¶[07]).
	Response: Examiner respectfully disagrees with the Applicants because Smith discloses “predicting whether a portion of code contains an error. A portion of source code may be provided and a plurality of features extracted from the source code. The features may be input into a machine learning model that has been trained on one or more labeled training examples, where the training examples comprise code portions and labels indicative of errors. The machine learning model may predict from the features the existence of an error and the type of error” (please see ¶[0007]) and “sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code” (please see ¶[0064]). Wherein instant specification discloses “attention” as a mechanism that identifies which parts of an input sequence are relevant to each symbol in the output sequence and allows the neural transformer to access the entire input sequence all at once (please see ¶[0031]) which is similar to Smith’s embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code. 
	Moreover, throughout the remarks Applicant explained and cited portion from the applied art according to his own necessity; however, Applicant failed to explain his own invention, and compare the instant claimed invention with the cited reference to justify any difference. In this extent, Examiner respectfully point outs that while Applicant articulate his/her disagreement regarding any part of the cited art Applicant must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification. For an example, in the remarks Applicant continuously emphasized the feature “interprocedural static code analysis” and “attention”, and claimed such feature; however, failed to provide any support for said feature in the instant disclosure. Accordingly, Applicant cannot exclude the cited reference as a prior art because such reference having an enhance feature disclose by said reference. If an applicant disagrees with any factual findings by the office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the office has erred substantively as to the factual findings. A mere statement or argument that the office has not established a prima facie case of obviousness or that the office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an affective traverse of the rejection under 37 CFR 1.111(b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP §706.07(a).
Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or subcombination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
It should be bare on mind that one cannot show nonobviousness by attacking references individually where the rejection are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants must consider the cited prior art in view of one of ordinary skill in the art, not as a generalized literature. Examiner further respectfully points out that the specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02. 
The Applicants interpretation of claim scope is a bare recitation of the elements in the claim(s) coupled with boilerplate language. The Applicants statement does not explain with a full development of reasons how the elements recited within the body of claim are directed to the invention or as defined in the specification. In other words, the Applicants have not met the burden of analysis for the rejection as set forth in the remarks. The Applicants statements are an oversimplification of the prior arts of record and does not account for invention described and expressed in the cited prior arts. Accordingly, the Applicants statement is a mere conclusion without a full development of reasons as to why the elements of the claim distinguished from the cited prior art(s).
 	Finally, the Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Examiner respectfully point outs that while Applicants articulate their disagreement in regards to any part of the cited art Applicants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.                                       
Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US PG-PUB. No. 2021/0311853 A1 herein after Shao) in view of Smith et al. (US PG-PUB. No. 2020/0097389 A1 herein after Smith).

Per claim 1:
Shao discloses:
A system (At least see ¶[0005] - a system for automated breakpoint creation using machine learning) comprising: 
one or more processors (At least see FIG. 3-21a-21c with associated text), and 
a memory that stores one or more programs that are configured to be executed by the one or more processors (At least see ¶[0005] - system includes a processor coupled to a memory, the processor configured to perform obtaining a bug report for a software and source code for the software and analyzing the bug report to determine a bug type for the bug report), the one or more programs including instructions to perform that: 
obtain a code snippet with a source code bug (At least see ¶[0005] - analyzing the source code to identify a code snippet in the source code based on the bug type);
identify an annotated bug type for the source code bug from an interprocedural static code analysis of the code snippet (At least see ¶[0046] - training a bug type labeling model, based on a text description extracted from each closed bug report, to identify a bug type for each closed bug report).

Shao sufficiently discloses the system as set forth above, but Shao does not explicitly disclose: obtain a bug-type centroid of the annotated bug type; predict a bug repair for the code snippet from a neural transformer model with attention based on the code snippet and the annotated bug type; and utilize the predicted bug repair to repair the code snippet.  

However, Smith discloses:   
	obtain a bug-type centroid of the annotated bug type (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code);
predict a bug repair for the code snippet from a neural transformer model with attention given based the code snippet (At least see ¶[0007] predicting whether a portion of code contains an error. A portion of source code may be provided and a plurality of features extracted from the source code. The features may be input into a machine learning model that has been trained on one or more labeled training examples, where the training examples comprise code portions and labels indicative of errors. The machine learning model may predict from the features the existence of an error and the type of error), and the annotated bug type (At least see ¶[0057] -communication channels such as error logs or server logs may be parsed and analyzed using a machine learning model, such as a learning algorithm or rule-based system, to determine if any text in the communication channel indicates an error), and the bug-type centroid (At least see [0053] -a bag-of-words vector may be extracted as a feature wherein each position in the bag-of-words vector corresponds to a distinct word, and the value at each position is the number of times the corresponding word occurs in the error indication … relative position and distance between tokens in the code may be used as the features); and 
utilize the predicted bug repair to repair the code snippet (At least see ¶[0009] - source code and error information may be input into a machine learning model, where the machine learning model has been trained on training examples of erroneous code portions and fixes to correct the corresponding code portions. The machine learning model may generate a predicted fix for the error in the source code).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).

Per claim 3: 
Smith also discloses:
pre-train the neural transformer model with attention an unsupervised training dataset, the unsupervised training dataset including source code snippets (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).

Per claim 4: 
Shao discloses:
fine-tune the pre-trained neural transformer model with attention with a supervised training dataset, the supervised training dataset containing translation tasks, a translation task containing a source code with a bug, a bug type annotation of the bug, and a bug fix for the bug (At least see ¶[0055] - error type with the highest likelihood may be used as the prediction, or all error types with likelihood above a threshold value may be returned as predictions. In one embodiment, a machine learning model is used to predict an embedding vector which captures the semantic meaning and syntactic structure of the code portion. The embedding vector is compared to a library of embedding vectors predicted from other code portions to calculate similarity scores, and zero or more of the error types present in the other code portions that are most similar are used as the prediction for the code portion).  

Per claim 5: 
Smith also discloses:
generate a bug edit representation for each bug within the supervised training dataset; and compute a bug edit centroid for each bug type (At least see ¶[0057] - difference between the first and second copy of the code may be obtained by performing a diff of the two copies of code. The difference between the first and second copy of the code is likely to capture changes which are responsible for fixing the error in the first copy of the code. In an embodiment, the fixing change is identified by applying the error prediction system 344 to each change in the code to evaluate if the error has been removed). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).

Per claim 6: 
Smith also discloses:
neural transformer model with attention includes one or more encoder blocks and one or more decoder blocks (At least see ¶[0064] - machine learning model is a sequence to sequence model comprising a first encoder model and a decoder model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).

Per claim 7: 
Smith also discloses:
utilize the bug-fixing edit representations in the one or more decoder blocks during a training stage (At least see ¶[0064] - encoder may comprise a RNN, CNN, or another machine learning model capable of accepting sequence input. The decoder may comprise a RNN, CNN, or another machine learning model capable of generating sequence output. The sequence to sequence model may be trained on training examples, wherein each training example comprises a training code sample, the error associated with the sample and a corresponding training corrected code), and 
utilize bug edit representations in the one or more decoder blocks during inference stage, the bug edit centroid of a same bug type as the annotated bug type (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).

Per claim 8: 
Shao discloses:
A computer-implemented method (At least see ¶[0004] -a computer-implemented method for automated breakpoint creation using machine learning), comprising: 
fine-tuning the neural transformer model with a supervised training dataset (At least see ¶[0057] -Once trained, the source code detection model is configured to map code snippets to sentence embedding space by extracting code encoder from the sequence-to-sequence model and adding dense layers for fine-tuning. Many techniques can be adopted to build such an encoder).

Shao sufficiently discloses the system as set forth above, but Shao does not explicitly disclose: pre-training a neural transformer model with attention with an unsupervised training dataset, the unsupervised training dataset including a plurality of sequences of source code; the supervised training dataset based a triplet including a code snippet with a bug, a code repair for the bug, and an annotated bug type; and applying the neural transformer model to generate a first code repair for a first code snippet having an identified bug and an identified bug type.  
However, Smith discloses:  
	pre-training a neural transformer model with attention with an unsupervised training dataset, the unsupervised training dataset including a plurality of sequences of source code (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code); 
	obtaining a first code snippet having an identified bug type and a bug-type centroid associated with the identified bug type (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code); and 
the supervised training dataset based a triplet including a code snippet with a bug, a code repair for the bug, and an annotated bug type (At least see ¶[0004] - programming co-pilot system may provide functionality such as error detection, error classification, error prediction, fix detection, fix prediction, training data; also see ¶[0070] - user interface 1030 may be configured to enable annotation of a plurality of sets of changes concurrently. For example, the fix title container, fix description container, and code change container may be repeated for each set of changes); and 
applying the neural transformer model to generate a first code repair for the first code snippet given the first source code snippet, identified bug type (At least see ¶[0076] - interface 304 for displaying a predicted error or predicted fix or both to the user in a less invasive manner, and FIG.10F with associated text), and the bug-type centroid (At least see [0053] -a bag-of-words vector may be extracted as a feature wherein each position in the bag-of-words vector corresponds to a distinct word, and the value at each position is the number of times the corresponding word occurs in the error indication … relative position and distance between tokens in the code may be used as the features). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).

Per claim 10: 
Smith also discloses:
generating a bug edit embedding representing edits made to correct a bug; and  computing a bug type centroid for each bug type from the bug edit embeddings of a particular bug type (At least see ¶[0057] - difference between the first and second copy of the code may be obtained by performing a diff of the two copies of code. The difference between the first and second copy of the code is likely to capture changes which are responsible for fixing the error in the first copy of the code. In an embodiment, the fixing change is identified by applying the error prediction system 344 to each change in the code to evaluate if the error has been removed). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 11: 
Smith also discloses:
neural transformer model with attention includes one or more encoder blocks coupled to one or more decoder blocks (At least see ¶[0064] - machine learning model is a sequence to sequence model comprising a first encoder model and a decoder model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 12: 
Smith also discloses:
concatenating the bug-fixing edit embedding with output from a last encoder block to input to a first decoder block or to encoder-decoder attention block, and concatenating the bug-fixing edit embedding with output embedding at each temporal step (At least see ¶[0064] -the first and second embedding vectors may be combined using concatenation, addition, multiplication, or another function. In an embodiment, the decoder may take additional inputs comprising one or more features extracted from the additional error information). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 13: 
Smith also discloses:
 identifying the annotated bug type through an interprocedural a static analysis of the code snippet (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 14: 
Smith also discloses:
 neural transformer model with attention includes one or more encoder blocks and one or more decoder blocks (At least see ¶[0064] - machine learning model is a sequence to sequence model comprising a first encoder model and a decoder model), wherein an encoder block contains a multi-head attention layer and a feed-forward neural network (At least see ¶[0041] - feed forward neural network is another type of a neural network and has no back loops. In some embodiments, a feed forward neural network may be densely connected, meaning that most of the neural network nodes in each layer are connected to most of the neural network nodes in the subsequent layer), wherein a decoder block contains a masked multi-head attention layer, an encoder-decoder multi-head attention layer, and a feed- forward neural network.  

Per claim 15: 
Smith also discloses:
 annotated bug type includes a null pointer dereference, a memory leak, an immutable cast, empty vector access, or thread safety violation (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 16: 
Shao discloses:
A device (At least see ¶[0005] - a system for automated breakpoint creation using machine learning), comprising: 
at least one processor and a memory (At least see FIG. 3-21a-21c with associated text); 
wherein the at least one processor (At least see ¶[0005] - system includes a processor coupled to a memory, the processor configured to perform obtaining a bug report for a software and source code for the software and analyzing the bug report to determine a bug type for the bug report) is configured to: 
train a neural transformer model with attention to learn to translate a source code snippet with a bug (At least see ¶[0057] - source code change sets are used as pairs to train a sequence-to-sequence model to predict commit message given code snippets in a source code change set. Once trained, the source code detection model is configured to map code snippets to sentence embedding space by extracting code encoder from the sequence-to-sequence model and adding dense layers for fine-tuning. Many techniques can be adopted to build such an encoder),  bug type, and bug edit representation into a code snippet with a repair for the bug by transfer408531-US-NP learning (At least see ¶[0055] - deep learning without pre-defined human labeling data is used to achieve automated breakpoints toggling in the debugger. In exemplary embodiments, this approach uses a similar dataset to train models as used in traditional machine learning with human-defined labels), wherein the transfer learning pre-trains the neural transformer model with attention from a plurality of unsupervised training data (At least see ¶[0055] - deep learning without pre-defined human labeling data is used to achieve automated breakpoints toggling in the debugger. In exemplary embodiments, this approach uses a similar dataset to train models as used in traditional machine learning with human-defined labels), the plurality of unsupervised training data including code snippets from a plurality of source code programs (At least see ¶[0062] -tuning the source code detect model to predict feature vectors for code snippets in the source code changeset by mapping the code snippets to sentence embedding space by extracting the code encoder from the sequence-to-sequence model and adding dense layers for fine-tuning enabling code snippets to be mapped by corresponding vectors).

Shao sufficiently discloses the system as set forth above, but Shao does not explicitly disclose: wherein the transfer learning fine-tunes the pre-trained neural transformer model using a plurality of translation tasks, a translation task including a code snippet with a bug, a code snippet with a repair for the bug, and a bug type for the bug; and utilize the neural transformer model to predict a code repair for a second code snippet having a bug and a bug type.  

However, Smith discloses: 
wherein the transfer learning fine-tunes the pre-trained neural transformer model using a plurality of translation tasks, a translation task including a code snippet with a bug, a code snippet with a repair for the bug, and a bug type for the bug (At least see ¶[0004] - programming co-pilot system may provide functionality such as error detection, error classification, error prediction, fix detection, fix prediction, training data; also see ¶[0070] - user interface 1030 may be configured to enable annotation of a plurality of sets of changes concurrently. For example, the fix title container, fix description container, and code change container may be repeated for each set of changes); and 
utilize the neural transformer model with attention to predict a code repair for a second code snippet having a bug and a bug type (At least see ¶[0009] - source code and error information may be input into a machine learning model, where the machine learning model has been trained on training examples of erroneous code portions and fixes to correct the corresponding code portions. The machine learning model may generate a predicted fix for the error in the source code), and the bug-type centroid of the bug type (At least see [0053] -a bag-of-words vector may be extracted as a feature wherein each position in the bag-of-words vector corresponds to a distinct word, and the value at each position is the number of times the corresponding word occurs in the error indication … relative position and distance between tokens in the code may be used as the features).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 17: 
Smith also discloses:
 utilize a static code analyzer to identify the bug type of the second code snippet (At least see ¶[0064] - sequence to sequence model may be trained by inputting the training code sample to the first encoder model to create a first embedding vector. The first embedding vector may be input to the decoder model to create a code output result. The code output result may be compared to the training corrected code, and the parameters of the first encoder and the decoder may be adjusted to reduce the difference between the code output result and the training corrected code).   
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 18: 
Smith also discloses:
generate a bug edit embedding representing edits made to correct a bug; and  computing a bug type centroid for each bug type from the bug edit embeddings of a particular bug type (At least see ¶[0057] - difference between the first and second copy of the code may be obtained by performing a diff of the two copies of code. The difference between the first and second copy of the code is likely to capture changes which are responsible for fixing the error in the first copy of the code. In an embodiment, the fixing change is identified by applying the error prediction system 344 to each change in the code to evaluate if the error has been removed). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 19: 
Smith also discloses:
one or more encoder blocks coupled to one or more decoder blocks, wherein output of a last encoder block is input into each of the decoder blocks (At least see ¶[0064] - machine learning model is a sequence to sequence model comprising a first encoder model and a decoder model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).  

Per claim 20: 
Smith also discloses:
concatenate the output of the last encoder block with a bug type centroid of a bug type of a fine-tuning triplet to a first decoder block (At least see ¶[0004] - programming co-pilot system may provide functionality such as error detection, error classification, error prediction, fix detection, fix prediction, training data; also see ¶[0070] - user interface 1030 may be configured to enable annotation of a plurality of sets of changes concurrently. For example, the fix title container, fix description container, and code change container may be repeated for each set of changes). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith into Shao’s invention because Smith’s teaching would provide a useful user interface to a user to assist with fixing errors in code, wherein user interface may present a variety of information about an error to assist the user, including crowd-sourced information about the error, suggested fixes for the error, and mechanisms for sharing information from the user to others about the error and potential fixes as once suggested by Smith (please see ¶[0011]).

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US PG-PUB. No. 2021/0311853 A1 herein after Shao) in view of Smith et al. (US PG-PUB. No. 2020/0097389 A1 herein after Smith), and further in view of Pradel et al. (Non-Patent Literature “Fully Automatic and Precise Detection of Thread Safety Violations” herein after Pradel).
Per claim 2: 
Shao modified by Smith does not explicitly disclose: one or more programs include further instructions that: annotated bug type includes a null dereference, an immutable cast, an empty vector access, a memory leak, or a thread-safety violation.
However, Pradel discloses:
annotated bug type includes a null dereference, an immutable cast, an empty vector access, a memory leak, or a thread-safety violation (At least see Page: 527-6.3: - Beyond finding bugs, our analysis can be used to analyze classes having no documentation on their thread safety and to automatically annotate these classes as thread-unsafe where appropriate).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pradel into Shao modified by Smith’s invention because Pradel’s teaching would provide an automatic testing technique that reveals concurrency bugs in supposedly thread-safe classes. The analysis requires as input only the class under test and reports only true positives. The key idea is to generate tests in which multiple threads call methods on a shared instance of the tested class. If a concurrent test exhibits an exception or a deadlock that cannot be triggered in any linearized execution of the test, the analysis reports a thread safety violation. The approach is easily applicable, because it is independent of handwritten tests and explicit specifications as once suggested by Pradel (please see Abstract).

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US PG-PUB. No. 2021/0311853 A1 herein after Shao) in view of Smith et al. (US PG-PUB. No. 2020/0097389 A1 herein after Smith), and further in view of Karan et al. (Non-Patent Literature “Active Deep Learning to Tune Down the Noise in Labels” herein after Karan).
Per claim 9: 
Shao modified by Smith does not explicitly disclose: applying a span masking function to each sequence of source code to mask out a subset of subtokens in a sequence; and wherein the neural transformer model learns original subtokens of the sequence.  
However, Karan discloses:
applying a span masking function to each sequence of source code to mask out a subset of subtokens in a sequence (At least see Abstract: a new Active Deep Denoising (ADD) approach that first builds a DNN noise model, and then adopts an active learning algorithm to identify the optimal denoising function); and 
wherein the neural transformer model learns original subtokens of the sequence (At least see Abstract: a new Active Deep Denoising (ADD) approach that first builds a DNN noise model, and then adopts an active learning algorithm to identify the optimal denoising function).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karan into Shao modified by Smith’s invention because Karan’s teaching would allow new programming paradigm to solve many real-world problems, and shifted the major focus from building a high-quality software system to building a
high-quality dataset for machine comprehension as once suggested by Karan (please see page: 685 top of right paragraph).

CONCLUSION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        05/05/2021